Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Independent claim 1 should be corrected for the following typographical errors: “the oil-based shale drilling cuttings in a shale formation” should recite “the oil-based shale drilling cuttings produced from a shale formation” (as in [009]); “the air atmosphere” should recite “an air atmosphere” (for antecedence); “then” should be added between each temperature-changing step (for clarity); “placing the oil-based shale drilling cuttings after the preliminary pyrolysis and grinding in a corundum crucible” should recite “placing the oil-based shale drilling cuttings after the preliminary pyrolysis and grinding in a corundum crucible” (referring by antecedence to the same in step (1)); “performing heat treatment for the second time” should recite “performing heat treatment for a second time” (for antecedence); and “that is, the oil well cement slurry high-temperature suspension stabilizer is prepared” should recite “thereby which the oil well cement slurry high-temperature suspension stabilizer is prepared” (for clarity).  That is, claim 1 should recite:
“1. (Currently Amended) An oil well cement slurry high-temperature suspension stabilizer prepared from oil-based shale drilling cuttings by a method comprising the following steps: 
(1) performing preliminary pyrolysis on the oil-based shale drilling cuttings [[in]] produced from a shale formation in a pyrolysis furnace under a heating program in [[the]] an air atmosphere in which the temperature is raised from room temperature to 350-400°C, the heating time is 30-45 min; then the temperature is preserved at 350-400°C, and the heat preservation time is 75-90 min; grinding the oil-based shale drilling cuttings after the preliminary pyrolysis and controlling a specific surface area of particle size after grinding to 200-300 m2/Kg; and 
(2) placing the oil-based shale drilling cuttings after the preliminary pyrolysis and grinding in a corundum crucible and putting the corundum crucible in a resistance furnace, and performing heat treatment for [[the]] a second time under conditions as follows: the temperature is raised from room temperature to 800°C, the heating time is 45-60 min; then the temperature is preserved at 800°C, and the heat preservation time is 60-75 min; then the temperature is continuously raised to 1000°C, and the heating time is 30-45 min; then the temperature is preserved at 1000°C, and the heat preservation time is 60-90 min; then, cooling in a quenching and shock cooling manner, drying at 60°C for 24 h, and grinding to obtain powder having a specific surface area of 400 m2/Kg, thereby which the oil well cement slurry high-temperature suspension stabilizer is prepared.”  Claims 2-4 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “oil well cement slurry high-temperature suspension stabilizer” in the first and last lines.
The term “high-temperature” is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, Applicant appears to disclose “high-temperature” to refer to wherein the 
Accordingly, the claim scope of this claim is rendered Indefinite.  Claims 2-4 are rejected by dependency.
It appears the “high-temperature” is not critical to the scope of the claim’s protection, which instead relies upon the particular process used to form the product.  Accordingly, this limitation may simply be removed in all occurrences in claims 1-4 (e.g., “oil well cement slurry ”).

Conclusion
There are no Prior Art rejections for the current claims.  Accordingly, Applicant may simply remedy the Objections and 112 Rejections as above in line with the Office’s suggestions.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The NPL reference to Yao (“Resource Utilization of Pyrolysis Oil Cuttings: Study of the Performance Cement Slurry with Drilled Cuttings Residue”; Chinese Journal of Environmental Engineering; 2018, Vol. 35, No. 1, pp.94-100) (cited by Applicant) appears to discloses pyrolyzing oil cuttings for addition to a cement, but it appears this reference does not contemplate the same pyrolysis temperatures or grinding claimed. 
The reference to Feerer (2010/0288618) discloses treating solid wastes (abstract) such as drill cuttings ([0003]) by grinding the waste to a predetermined size, then drying at 150-250°C ([0071]), followed by pyrolyzing at 800-1000°C ([0074]).  However, this reference fails to provide the same step order as claimed and also fails to quench after the pyrolysis.  Moreover, this reference uses the remainder for separation of low-energy residue and afterburning of carbon residues ([0076]). 
The reference to Malachosky (2016/0194555) discloses treating drilling cuttings (abstract) by either grinding ([0033]) or pyrolyzing ([0034]).  However, this reference fails to provide the specific 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674